DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  Claims 1-3, 5, 7-15, and 17-20 have been amended.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7-11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 12-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammontree et al. (US 2013/0084980 A1) in view of Klein et al. (US 2018/0121000 A1).
Regarding claim 1, Hammontree et al. discloses a virtual character control method (see Hammontree, graphical user interface 100 of Fig. 1, 0021), performed in a terminal, an application program being installed in the terminal (see Hammontree, Figs. 4, 14, 0036, 0054-0055, wherein the terminal is a mobile touch-enabled device 202 and the application program is a game), the method comprising: 
displaying a user interface (UI) of the application program, the UI comprising a virtual environment image and a movement control superimposed and being placed within the virtual environment image (see Hammontree, Fig. 1,4, 14, 0053, 0057, wherein the UI is superimposed over the game data such as a FPS or RPG), and the virtual environment image being an image of a virtual environment, including a virtual character, observed with a perspective (see Hammontree, Fig. 2-4, 14, 0053, 0057-0058, wherein the executed game data of a FPS or RPG would be understood to one of ordinary skill in the art to provide a virtual environment with a virtual character, observed with a perspective), the movement control being a single icon for receiving a user pressure operation (see Hammontree, Figs. 2-4, 14, 0056-0058, wherein the pressure operation is a touch event and the single icon is a virtual thumbstick
receiving a first pressure operation with respect to the movement control, the first pressure operation being a sliding operation (see Hammontree, Fig. 14, 0056, 0058, wherein the second operation is a sliding operation (e.g., drag) of the thumbstick in a default height); 
based on the first pressure operation, controlling the virtual character to move in a certain direction or change a direction of the perspective of observing the virtual environment according to a direction in which the sliding operation is performed (see Hammontree, Fig. 14, 0058, wherein the operation is a walking or running operation of the virtual character based on movement of the thumbstick);
receiving a second pressure operation with respect to the same movement control, the second pressure operation being a sliding operation (see Hammontree, Fig. 14, 0056-0057); and
controlling, based on the second pressure operation satisfying a trigger condition, the virtual character to perform a target action in the virtual environment, the target action being an action of a different type from an action performed based on the first pressure operation (see Hammontree, Fig. 2-4, 14, 0057, wherein the second pressure operation is an operation in the game such as crouching).  However, Hammontree is silent as to a pressure threshold for selecting a first or second pressure operation such as i) the first pressure operation having a sliding operation having a pressure less than a pressure threshold and ii) the second pressure operation having a sliding operation having a pressure greater than the pressure threshold.
Klein teach a control method with a user interface based using pressure selection logic that is set to cause a selection between a first and second operation for the user interface (see Klein, Fig. 7, 9, 13, 0049-0052, 0054, wherein the pressure threshold causes the condition to select the command associated with a first interface layer and second user interface layer).  Specifically, Klein teach receiving a first pressure operation being a sliding operation having less than a pressure threshold to select a first pressure operation and a second pressure operation being a sliding operation having a pressure greater than the pressure threshold associated with the target UI layer (see Klein, Fig. 7, 10, 13, 0050-0054, 0057, wherein the pressure threshold may be a minimum).  One would have been motivated to incorporate the pressure selection logic of Klein to use known techniques with similar devices to yield the predictable result to use pressure to control how touch inputs are handled (see Klein, 0006).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to use the first pressure operation having a sliding operation having a pressure less than a pressure threshold and the second pressure operation having a sliding operation having a pressure greater than the pressure threshold.  
Regarding claim 12, Hammontree et al. discloses a virtual character control apparatus (see Hammontree, graphical user interface 100 of Fig. 1, 0021), an application program being installed in the terminal (see Hammontree, Figs. 4, 14, 0036, 0054-0055, wherein the terminal is a mobile touch-enabled device 202 and the application program is a game), the apparatus comprising: 
at least one memory configured to store program code (see Hammontree, Fig. 16, 0072); and at least one processor configured to read the program code and operate as instructed by the program code (see Hammontree, Fig. 16, 0072), the program code comprising: 
display code configured to cause at least one of the at least one processor to display a user interface (UI) of the application program, the UI comprising a virtual environment image and a movement control superimposed and being placed within the virtual environment image (see Hammontree, Fig. 1,4, 14, 0053, 0057, wherein the UI is superimposed over the game data such as a FPS or RPG), and the virtual environment image being an image of a virtual environment, including a virtual character, observed with a perspective (see Hammontree, Fig. 2-4, 14, 0053, 0057-0058, wherein the executed game data of a FPS or RPG would be understood to one of ordinary skill in the art to provide a virtual environment with a virtual character, observed with a perspective), the movement control being a single icon for receiving a user pressure operation (see Hammontree, Figs. 2-4, 14, 0056-0058, wherein the pressure operation is a touch event and the single icon is a virtual thumbstick
receiving a first pressure operation with respect to the movement control, the first pressure operation being a sliding operation (see Hammontree, Fig. 14, 0056, 0058, wherein the second operation is a sliding operation (e.g., drag) of the thumbstick in a default height); 
based on the first pressure operation, controlling the virtual character to move in a certain direction or change a direction of the perspective of observing the virtual environment according to a direction in which the sliding operation is performed (see Hammontree, Fig. 14, 0058, wherein the operation is a walking or running operation of the virtual character based on movement of the thumbstick);
receiving a second pressure operation with respect to the same movement control, the second pressure operation being a sliding operation (see Hammontree, Fig. 14, 0056-0057); and
controlling, based on the second pressure operation satisfying a trigger condition, the virtual character to perform a target action in the virtual environment, the target action being an action of a different type from an action performed based on the first pressure operation (see Hammontree, Fig. 2-4, 14, 0057, wherein the second pressure operation is an operation in the game such as crouching).  However, Hammontree is silent as to a pressure threshold for selecting a first or second pressure operation such as i) the first pressure operation having a sliding operation having a pressure less than a pressure threshold and ii) the second pressure operation having a sliding operation having a pressure greater than the pressure threshold.
Klein teach a control method with a user interface based using pressure selection logic that is set to cause a selection between a first and second operation for the user interface (see Klein, Fig. 7, 9, 13, 0049-0052, 0054, wherein the pressure threshold causes the condition to select the command associated with a first interface layer and second user interface layer).  Specifically, Klein teach receiving a first pressure operation being a sliding operation having less than a pressure threshold to select a first pressure operation and a second pressure operation being a sliding operation having a pressure greater than the pressure threshold associated with the target UI layer (see Klein, Fig. 7, 10, 13, 0050-0054, 0057, wherein the pressure threshold may be a minimum).  One would have been motivated to incorporate the pressure selection logic of Klein to use known techniques with similar devices to yield the predictable result to use pressure to control how touch inputs are handled (see Klein, 0006).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to use the first pressure operation having a sliding operation having a pressure less than a pressure threshold and the second pressure operation having a sliding operation having a pressure greater than the pressure threshold.
Regarding claims 2 and 13, the combination of Hammontree and Klein teach the method and apparatus according to claims 1 and 12.  The combination further teach wherein the trigger condition comprises a condition that the sliding operation of the second pressure operation is towards a specified direction (see Hammontree, 0056-0057, wherein the sliding operation is a drag in the direction from the mode selection area to the reassignable area of the display (e.g., the thumbstick).
Regarding claim 3 and 14, the combination of Hammontree and Klein teach the method and apparatus according to claims 2 and 13.  The combination further teach wherein the second control code further causes at least one of the at least one processor to, based on the second pressure operation satisfying the trigger condition, control the virtual character to perform the target action corresponding to the specified direction of the sliding direction of the second pressure operation, among target actions corresponding to at least two specified directions (see Hammontree, 0056-0058, wherein the target action triggered may be a crouch and the two specified directions are the left and the right of the displayed character).
Regarding claim 4, the combination of Hammontree and Klein teach the method according to claim 1.  The combination further teach wherein the target action comprises at least one of a jumping action, a crouching action, a stripper clip switching action, and a weapon switching action (see Hammontree, 0057
Regarding claims 6 and 16, the combination of Hammontree and Klein teach the method according to claims 1 and 12.  The combination further comprising: obtaining a configuration file, configuration information of the target action being stored in the configuration file, wherein the target action is performed according to the configuration information (see Hammontree, 0056-0058, 0072, 0077, wherein the first and second operations are implemented via one or more instructions/code stored in program code for implementing the functions of the game).
Regarding claim 19, the combination of Hammontree and Klein teach the method according to claim 1.  The combination further teach the terminal comprises a processor and a memory storing program code and the method of claim 1 is performed based on the program code being executed by the processor (see Hammontree, 0072).
Regarding claim 20, Hammontree et al. discloses a non-transitory computer-readable storage medium, storing program code executable by a processor to perform (see Hammontree, Fig. 16, 0072): 
displaying a user interface (UI) of the application program, the UI comprising a virtual environment image and a movement control superimposed and being placed within the virtual environment image (see Hammontree, Fig. 1,4, 14, 0053, 0057, wherein the UI is superimposed over the game data such as a FPS or RPG), and the virtual environment image being an image of a virtual environment, including a virtual character, observed with a perspective (see Hammontree, Fig. 2-4, 14, 0053, 0057-0058, wherein the executed game data of a FPS or RPG would be understood to one of ordinary skill in the art to provide a virtual environment with a virtual character, observed with a perspective), the movement control being a single icon for receiving a user pressure operation (see Hammontree, Figs. 2-4, 14, 0056-0058, wherein the pressure operation is a touch event and the single icon is a virtual thumbstick);
receiving a first pressure operation with respect to the movement control, the first pressure operation being a sliding operation (see Hammontree, Fig. 14, 0056, 0058, wherein the second operation is a sliding operation (e.g., drag) of the thumbstick in a default height
based on the first pressure operation, controlling the virtual character to move in a certain direction or change a direction of the perspective of observing the virtual environment according to a direction in which the sliding operation is performed (see Hammontree, Fig. 14, 0058, wherein the operation is a walking or running operation of the virtual character based on movement of the thumbstick);
receiving a second pressure operation with respect to the same movement control, the second pressure operation being a sliding operation (see Hammontree, Fig. 14, 0056-0057); and
controlling, based on the second pressure operation satisfying a trigger condition, the virtual character to perform a target action in the virtual environment, the target action being an action of a different type from an action performed based on the first pressure operation (see Hammontree, Fig. 2-4, 14, 0057, wherein the second pressure operation is an operation in the game such as crouching).  However, Hammontree is silent as to a pressure threshold for selecting a first or second pressure operation such as i) the first pressure operation having a sliding operation having a pressure less than a pressure threshold and ii) the second pressure operation having a sliding operation having a pressure greater than the pressure threshold.
Klein teach a control method with a user interface based using pressure selection logic that is set to cause a selection between a first and second operation for the user interface (see Klein, Fig. 7, 9, 13, 0049-0052, 0054, wherein the pressure threshold causes the condition to select the command associated with a first interface layer and second user interface layer).  Specifically, Klein teach receiving a first pressure operation being a sliding operation having less than a pressure threshold to select a first pressure operation and a second pressure operation being a sliding operation having a pressure greater than the pressure threshold associated with the target UI layer (see Klein, Fig. 7, 10, 13, 0050-0054, 0057, wherein the pressure threshold may be a minimum).  One would have been motivated to incorporate the pressure selection logic of Klein to use known techniques with similar devices to yield the predictable result to use pressure to control how touch inputs are handled (see Klein, 0006).  .
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammontree et al. (US 2013/0084980 A1) and Klein et al. (US 2018/0121000 A1) as applied to claims 3 and 14 above, and further in view of Flagg et al. (US 2014/0125590 A1).
Regarding claims 5 and 15, the combination of Hammontree and Klein teach the method according to claim 3 and the apparatus according to claim 14.  Although the combination teach wherein the controller comprises: based on the pressure operation satisfying the target condition, it is silent as to the virtual character to perform a jumping action based on the pressure operation being the sliding operation towards an upward direction; and controlling, based on the pressure operation satisfying the trigger condition, the virtual character to perform a crouching action based on the pressure operation being the sliding operation towards a downward direction.
Flagg teach a virtual game character control apparatus which utilizes a pressure operation (e.g., touchscreen events) to control a virtual character in a virtual environment (see Flagg, 0075-0076, wherein the pressure operation is a swipe).  Specifically, Flagg teach controlling, based on the pressure operation satisfying the trigger condition, the virtual character to perform a jumping action based on the pressure operation being the sliding operation towards an upward direction (see Flagg, 0076, wherein Temple Run maps swipes up to perform a jumping action); and the virtual character to perform a crouching action based on the pressure operation being the sliding operation towards a downward direction (see Flagg, 0076, wherein Temple Run maps swipes down to perform a crouching action).  One would have been motivated to incorporate the teachings of Flagg to employ known control techniques with similar devices to yield the predictable result for the purpose of providing a rich and intuitive see Flagg, 0003).  Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to controlling on the second pressure operation satisfying the trigger condition to control the virtual character to perform a jumping action based on the second pressure operation being the sliding operation toward an upward direction; and controlling, based on the second pressure operation satisfying the trigger condition, the virtual character to perform a crouching action based on the second pressure operation being the sliding operation towards a downward direction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715